DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 12-15, and 17-22  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huber et al. (German Document DE102014119212; hereinafter referred to as Huber) Huber discloses a measuring arrangement (1) for measuring the density of flowable media, comprising a fluid path (16) for guiding a medium; a pump (14), which is arranged in the fluid path (16), for driving a defined volume flow of the medium in the fluid path (16); a differential pressure measuring arrangement (30a, 30b) for detecting a pressure drop due to the volume flow of the medium between a first pressure tap (32a) and a second pressure tap (32b) in the fluid path (16); a density meter (20) with at least one oscillator, which has at least one measuring tube (22) capable of oscillating, for guiding the medium, with at least one exciter arrangement for exciting oscillations of the measuring tube, and with at least one sensor arrangement for detecting at least one oscillation property of the oscillator, wherein the Measuring tube or the measuring tubes of the at least one oscillator is arranged in the fluid path; an  the applicant. 
With respect to claim 10, Huber discloses and illustrates a method for determining a volumetric and/or mass flow rate of a medium flowing in a tube, the method comprising: determining a density (densimeter disclosed in paragraph [0026]) and/or a viscosity of the medium using a microelectromechanical systems (MEMS) sensor chip (sensor chip 20), wherein the MEMS sensor chip includes a measuring channel (sampling line 2) in fluid communication with the tube and configured such that the medium flowing in the tube at least partially flows through a measuring channel (measuring channel 22); and determining a volumetric and/or mass flow rate of the medium based on a detected pressure drop over the measuring channel of the MEMS sensor chip and on the density and/or viscosity determined by the MEMS sensor chip (see paragraph [0027] which discloses volume flows to be expected given a pressure drop), wherein the volumetric and/or mass flow rate of the medium is determined regardless of the medium (see paragraphs [0028]-[0029] which disclose measuring a viscosity based upon pressure drop and volume flow measurements of the medium).
With respect to claim 12, the method of claim 10, wherein the tube includes an orifice plate (aperture 24) configured such that the medium flows through the orifice plate and the measuring channel in parallel, wherein the pressure drop is generated by the orifice plate and the measuring channel through which the medium partially flows is 
With respect to claim 13, the method of claim 10, wherein the orifice plate and the measuring channel are sized relative to each other such that a flow ratio of the medium flowing through the measuring channel to the medium flowing through the orifice plate is less than 1:20 is disclosed in paragraph [0027] where a flow ratio of 0.1% to 5% is disclosed.
 With respect to claim 14, the method of claim 10, wherein the orifice plate and the measuring channel are sized relative to each other such that a flow ratio of the medium flowing through the measuring channel to the medium flowing through the orifice plate is less than 1:500 is disclosed in paragraph [0027] where a flow ratio of 0.1% to 5% is disclosed.
With respect to claim 15, Huber discloses and illustrates a device for determining a volumetric and/or mass flow rate of a medium flowing in a tube, the device comprising: a microelectromechanical systems (MEMS) sensor chip (20) including a measuring channel (22) therethrough which is in fluid communication with the tube (2) such that medium flows at least partially through the measuring channel (see figure 1 and paragraph [0027]), wherein the MEMS sensor chip is configured to determine a density and/or a viscosity of the medium (a densimeter is disclosed, also see paragraph [0029] which discloses a current viscosity measurement); a differential pressure measuring arrangement configured to detect a pressure drop over the measuring channel of the MEMS sensor chip (see paragraphs [0028] and [0029] which disclose measuring a pressure difference and a pressure drop); and an evaluation unit 
With respect to claim 17. (New) The device of claim 15, further comprising an orifice plate (aperture 24) through which the medium at least partially flows, wherein the orifice plate and the measuring channel of the MEMS sensor chip are connected to the tube such that the medium flows through both the orifice plate and the measuring channel is shown in figure 1 and disclosed in paragraph [0027] which states the bypass 26 is parallel to an aperture 24 as the liquid path section.
With respect to claim 18, the device of claim 17, wherein the orifice plate and the measuring channel of the MEMS sensor chip are connected to the tube such that the medium flows through both the orifice plate and the measuring channel in parallel is shown in figure 1 and disclosed in paragraph [0027] which states the bypass 26 parallel to an aperture 24 as the liquid path section.
With respect to claim 19, the device of claim 15, wherein the measuring channel of the MEMS sensor chip has a flow cross-section with a diameter in the range of 0.03—1 mm is disclosed in paragraph [0027] where a tube inner diameter of 200 m to 1 cm is disclosed.
With respect to claim 20, the device of claim 15, wherein the measuring channel of the MEMS sensor chip has a flow cross-section with a diameter in the range of 0.1—-m to 1 cm is disclosed.
With respect to claim 21, the device 17, wherein the orifice plate includes an opening with a flow cross section, wherein the flow cross-section of the opening is configured such that a flow ratio of the medium flowing through a flow cross-section of the measuring channel to the medium flowing through the flow cross-section of the opening is less than 1:500 is disclosed in paragraph [0027] where a flow ratio of 0.1% to 5% is disclosed. 
With respect to claim 22, the device 17, wherein the orifice plate includes an opening with a flow cross section, wherein the flow cross-section of the opening is configured such that a flow ratio of the medium flowing through a flow cross-section of the measuring channel to the medium flowing through the flow cross-section of the opening is less than 1:20 is disclosed in paragraph [0027] where a flow ratio of 0.1% to 5% is disclosed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber as applied to claim10 and 15 above, and further in view of Reith et al. (German Document Number DE102015118346; hereinafter referred to as Reith). Reith .
With respect to claim 11, Huber does not explicitly disclose the method of claim 10, wherein the measuring channel of the MEMS sensor chip is connected to the tube such that the medium flows entirely through the measuring channel such that the pressure drop is generated substantially by the measuring channel.  However, Reith explicitly discloses in paragraphs [0040] through [0043] that if a pressure drop along the channel 1 is known, the MEMS sensor can be used as an alternative or in addition to measuring a viscosity of the fluid. The pressure drop corresponds to a difference between a pressure acting on the inlet side and an outlet side in channel 1. The 
With respect to claim 16, Huber does not explicitly disclose the device of claim 15, wherein the MEMS sensor chip is connected to the tube such that the medium flows entirely through the measuring channel of the MEMS sensor chip such that the measuring channel substantially generates the pressure drop, and wherein the differential pressure measuring arrangement is further configured to detect the pressure drop over the measuring channel of the MEMS sensor chip. However, Reith explicitly discloses in paragraphs [0040] through [0043] that if a pressure drop along the channel 1 is known, the MEMS sensor can be used as an alternative or in addition to measuring a viscosity of the fluid. The pressure drop corresponds to a difference between a pressure acting on the inlet side and an outlet side in channel 1. The pressure drop can e.g. by means of a channel 1 upstream and a channel 1 downstream pressure sensor not shown here can be measured. Corresponding pressure sensors are described, for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

RODNEY T. FRANK
Examiner
Art Unit 2861



March 28, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861